Citation Nr: 1107841	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from April 1956 to February 
1958 with addition service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in September 2008, a statement of the 
case was issued in July 2009, and a substantive appeal was 
received in September 2009.

The Veteran testified at a Board hearing in January 2011, and a 
transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been 
productive of no higher than Level I hearing acuity in the right 
ear and Level XI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 
10 percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.85 and Code 6100 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In a letter sent in June 2008, the claimant was informed 
of the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, this letter advised the Veteran 
of the types of evidence VA would assist him in obtaining as well 
as his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes 
that this letter was sent to the appellant prior to the July 2008 
RO rating decision currently on appeal; the notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  Id. at 
486.  Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely June 2008 VCAA letter discussed above 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and the letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in service, 
private, and VA, have been obtained.

The Veteran has been provided with a VA examination to evaluate 
the severity of the hearing loss on appeal.  The July 2008 VA 
examination report contains sufficient findings and discussion of 
the pertinent symptomatology and severity of the disability on 
appeal to provide probative medical evidence adequate to address 
the claim.  The report is informed by interview and inspection of 
the Veteran together with consideration of the pertinent history.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran contends that the severity of his service-connected 
hearing loss warrants a higher disability rating.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Hearing Loss

The Veteran's service-connected hearing loss has been rated by 
the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The 
ratings schedule provides a table for ratings purposes (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after 
June 10, 1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  Thereafter, 
that numeral will be elevated to the next higher numeral.  38 
C.F.R. § 4.86(b).

On the most recent authorized VA audiological evaluation in July 
2008, pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
0
15
70
75
LEFT
X
70
70
90
105

The puretone average in the right ear was 40 decibels and the 
puretone average in the left ear was 83.75 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent in 
the right ear and of 4 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the right 
ear and Level XI hearing acuity in the left ear under Table VI.  
Although the left ear readings fall under provisions of 38 C.F.R. 
§ 4.86, a Level XI is the highest available under Table VIA as 
well as Table VI.  Accordingly, there is no basis for a rating in 
excess of 10 percent when the hearing acuity Levels are factored 
into Table VII.

Since the time of the July 2008 VA examination report, the 
Veteran has additionally submitted two private audiological 
testing reports in support of his claim.  The Board finds, 
viewing these reports in the light most favorable to the 
Veteran's claim, that these reports do not suggest severity of 
hearing loss meeting the criteria for any higher rating in this 
case.

The private audiology test reports show audiometric testing 
results in graphical display, they do not clearly indicate that 
the testing was conducting in conformance with VA requirements, 
and they report speech testing without any indication that such 
testing used the Maryland CNC test required for VA rating 
purposes.  However, even assuming that the testing entirely 
complied with VA requirements, 
and viewing the information reasonably in the light most 
favorable to the Veteran's claim, the reports nevertheless fail 
to show hearing loss of severity sufficient to warrant a higher 
rating in this case.

On private audiometric testing in November 2009, hearing 
thresholds, in decibels, were as follows (using the markings that 
would be most favorable to the Veteran's claim, regardless of 
whether they correspond to data from air conduction or bone 
conduction, or from 'unmasked,' 'masked,' or 'unoccluded,' 
testing):

HERTZ

500
1000
2000
3000
4000
RIGHT
X
25
30
65
75
LEFT
X
75
75
100
100

Based upon this data, the puretone average in the right ear was 
48.75 decibels and the puretone average in the left ear was 87.50 
decibels.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and of 8 percent in the left ear.  
Making all the favorable assumptions about the testing procedures 
that would permit consideration of these results for rating 
purposes, these audiological findings show Level I hearing acuity 
in the right ear and Level XI hearing acuity in the left ear 
under Table VI.  Under Table VII, this warrants a 10 percent 
disability rating.  Again, the exceptional  pattern of hearing 
loss provisions of 38 C.F.R. § 4.86 do not benefit the Veteran 
since the left ear can be no higher then Level XI under any of 
the tables. 

On private audiometric testing in December 2010, hearing 
thresholds, in decibels, were as follows (using the markings that 
would be most favorable to the Veteran's claim, regardless of 
whether they correspond to data from air conduction or bone 
conduction, or from 'unmasked,' 'masked,' or 'unoccluded,' 
testing):



HERTZ

500
1000
2000
3000
4000
RIGHT
X
10
35
70
75
LEFT
X
85
80
90
110

Based upon this data, the puretone average in the right ear was 
47.50 decibels and the puretone average in the left ear was 91.25 
decibels.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 0 percent in the left ear.  
Making all the favorable assumptions about the testing procedures 
that would permit consideration of these results for rating 
purposes, these audiological findings show Level I hearing acuity 
in the right ear and Level XI hearing acuity in the left ear 
under Table VI.  Under Table VII, this warrants a 10 percent 
disability rating.  For reasons already explained, a higher 
rating is not warranted even when the provisions of 38 C.F.R. 
§ 4.86 are considered. 

There is no other evidence of record presenting pertinent 
audiological data to permit further evaluation of the Veteran's 
current hearing loss with respect to the applicable rating 
criteria.

In sum, the appropriate audiological testing data shows 
quantified hearing acuity which does not qualify for a disability 
rating in excess of 10 percent under the law.  The private 
audiological testing data, even when viewed in the light of 
assumptions most favorable to the Veteran's claim, also shows 
quantified hearing acuity which does not qualify for a disability 
rating in excess of 10 percent under the law.  As noted above, 
disability ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. Principi, 
3 Vet. App. 345, 349 (1992).  There is no indication that the 
disability rating should be staged for any reason.  In the 
present case the preponderance of the evidence is against 
assignment of an increased rating for any period of time 
contemplated by the appeal.  Fenderson, supra.  The Veteran may 
always advance a claim for an increased rating if his hearing 
loss disability increases in severity in the future.

To the extent that the Veteran may be arguing that the regulation 
itself is not realistic in designating a 10 percent rating for 
audiological test results such as his, the Board can only reply 
that it is bound by law to apply such regulation.

Increased Ratings Conclusions and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's disability on appeal in this case.  The 
evidence features the Veteran's statements (including as 
presented at his January 2011 Board hearing) and medical 
evidence, featuring a VA examination report, presenting 
professional medical impressions and the Veteran's own account of 
symptom details.  The VA examination report specifically 
documents and addresses the Veteran's symptom complaints, 
documents the pertinent specialized clinical findings, and 
presents a competent medical examiner's assessment of the 
disability featuring the pertinent quantitative measurements.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as the symptoms of hearing loss.  The preponderance of 
the most probative evidence does not support assignment of any 
increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to the adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claims, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, which may be understood to include work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Code for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disabilities.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected hearing loss 
on appeal.  There has been no indication that he contends the 
hearing loss symptoms render him entirely incapable of gainful 
employment.

The Board finds that neither the evidence nor the contentions of 
record otherwise raise the question of whether the Veteran is 
unemployable due to a disability on appeal.  Therefore, the Board 
finds that this appeal does not include an issue of entitlement 
to TDIU.

ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


